 

 Jammin Java Corp. 8-K [jamn-8k_031416.htm]

 

Exhibit 10.9 

 

Note: March 15, 2016



NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

5% CONVERTIBLE PROMISSORY NOTE

 

OF

 

JAMMIN JAVA CORP.

 

 

Issuance Date: March 15, 2016

Total Face Value of Note: $220,000

This Note is a duly authorized Convertible Promissory Note of Jammin Java Corp.
a corporation duly organized and existing under the laws of the State of Nevada
(the “Company”), designated as the Company’s 5% Convertible Promissory Note due
December 15, 2016 (“Maturity Date”) in the principal amount of $220,000 (the
“Note”).

For Value Received, the Company hereby promises to pay to the order of Duck Duck
Spruce, LLC or its registered assigns or successors-in-interest (the “Holder”)
the Principal Sum of $220,000 (the “Principal Sum”) and to pay “guaranteed”
interest on the principal balance hereof at an amount equivalent to 5% of the
Principal Sum, to the extent such Principal Sum and “guaranteed” interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have been repaid or converted into the Company’s Common Stock (the “Common
Stock”), in accordance with the terms hereof. If the Company pays the Note off
in full within 90 days following the Effective Date as per the pre-payment terms
detailed below, the Holder agrees to waive the 5% interest charge. The sum of
$200,000 shall be remitted and delivered to the Company, and $20,000 shall be
retained by the Purchaser through an original issue discount (the “OID”) for due
diligence and legal bills related to this transaction. The OID is set at 10% of
any consideration paid.

Additionally, as an incentive to purchase this Note, Company will issue to the
Holder 250,000 shares of the Company’s restricted common stock (the “Restricted
Shares”).

1 

 

In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2(a), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 10% per annum or the
highest rate permitted by law (the “Default Rate”).

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C and D and the Irrevocable Transfer
Agent Instructions and delivery of the initial payment of consideration by the
Holder (the “Effective Date”).

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

Days Since Effective Date Prepayment Amount Under 30 105% of Principal Sum plus
Accrued Interest 31-60 110% of Principal Sum plus Accrued Interest 61-90 115% of
Principal Sum plus Accrued Interest 91-120 120% of Principal Sum plus Accrued
Interest 121-150 125% of Principal Sum plus Accrued Interest 151-180 130% of
Principal Sum plus Accrued Interest

 

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed or denied in
Holder’s sole and absolute discretion. Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day.

For purposes hereof the following terms shall have the meanings ascribed to them
below:

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

“Conversion Price” shall be equal to 65% of average of the two lowest closing
prices of the Company’s common stock during the 10 consecutive trading days
prior to the date on which Holder elects to convert all or part of the Note. For
the purpose of calculating the Conversion Price only, any time after 4:00 pm
Eastern Time (the closing time of the Principal Market) shall be considered to
be the beginning of the next Business Day. If the Company is placed on “chilled”
status with the Depository Trust Company (“DTC”), the discount shall be
increased by 10%, i.e., from 35% to 45%, until such chill is remedied. If the
Company is not Deposits and Withdrawal at Custodian (“DWAC”) eligible through
their Transfer Agent and DTC’s Fast Automated Securities Transfer (“FAST”)
system, the discount will be increased by 5%, i.e., from 35% to 40%,. In the
case of both, the discount shall be a cumulative increase of 15%, i.e., from 35%
to 50%. Any default of this Note not remedied within the applicable cure period
will result in a permanent additional 5% increase, i.e., from 35% to 40%, in
addition to any other discount, as provided above, to the Conversion Price
discount. In the event that the Note is not in default at the time of a
submission of a Conversion Notice to the Company, the Conversion Price shall be
subject to a floor price of $0.05.

2 

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

“Principal Market” shall refer to the primary exchange on which the Company’s
common stock is traded or quoted.

“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

The following terms and conditions shall apply to this Note:

Section 1.00

Conversion.

(a)

Conversion Right. Subject to the terms hereof and restrictions and limitations
contained herein, the Holder shall have the right beginning 180 days from the
Date of Execution, at the Holder’s sole option, at any time and from time to
time to convert in whole or in part the outstanding and unpaid Principal Amount
under this Note into shares of Common Stock as per the Conversion Formula. The
date of any conversion notice (“Conversion Notice”) hereunder shall be referred
to herein as the “Conversion Date”.

(b)

Stock Certificates or DWAC. The Company will deliver to the Holder, or Holder’s
authorized designee, no later than 3 Trading Days after the Conversion Date, a
certificate or certificates (which certificate(s) shall be free of restrictive
legends and trading restrictions if the shares of Common Stock underlying the
portion of the Note being converted are eligible under a resale exemption
pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the Securities Act of
1933, as amended) representing the number of shares of Common Stock being
acquired upon the conversion of this Note. In lieu of delivering physical
certificates representing the shares of Common Stock issuable upon conversion of
this Note, provided the Company’s transfer agent is participating in DTC’s FAST
program, the Company shall instead use commercially reasonable efforts to cause
its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) broker with DTC through its DWAC program (provided
that the same time periods herein as for stock certificates shall apply).

(c)

Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges, as noted in this Section that are paid by
the Holder (whether from the Company’s delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144.

3 

 

(d)

Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 4 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $1,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

(e)

Reservation of Underlying Securities. The Company covenants that it will at all
times reserve and keep available for Holder, out of its authorized and unissued
Common Stock solely for the purpose of issuance upon conversion of this Note,
free from preemptive rights or any other actual contingent purchase rights of
persons other than the Holder, four times the number of shares of Common Stock
as shall be issuable (taking into account the adjustments under this Section 1,
but without regard to any ownership limitations contained herein) upon the
conversion of this Note (consisting of the Principal Amount) to Common Stock
(the “Required Reserve”). The Company covenants that all shares of Common Stock
that shall be issuable will, upon issue, be duly authorized, validly issued,
fully-paid, non-assessable and freely-tradable (if eligible). If the amount of
shares on reserve in Holder’s name at the Company’s transfer agent for this Note
shall drop below the Required Reserve, the Company will, within 2 Trading Days
of notification from Holder, instruct the transfer agent to increase the number
of shares so that the Required Reserve is met, and it is understood and
acknowledged that if the Company’s transfer agent takes additional time to
reflect the Required Reserve that this will not result in a breach by the
Company. In the event that the Company does not instruct the transfer agent to
increase the number of shares so that the Required Reserve is met, the Holder
will be allowed, if applicable, to provide this instruction as per the terms of
the Irrevocable Transfer Agent Instructions attached to this Note. The Company
agrees that the maintenance of the Required Reserve is a material term of this
Note and any breach of this Section 1.00(e) will result in a default of the
Note.

The Company agrees that this is a material term of this Note and any breach of
this Section 1.00(e) will result in a default of the Note.

(f)

Conversion Limitation. The Holder will not submit a conversion to the Company
that would result in the Holder beneficially owning more than 9.99% of the then
total outstanding shares of the Company (“Restricted Ownership Percentage”).

(g)

Conversion Delays. If the Company fails to deliver shares in accordance with the
timeframe stated in Section 1.00(b), the Holder, at any time prior to selling
all of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares. The rescinded
conversion amount will be returned to the Principal Sum with the rescinded
conversion shares returned to the Company, under the expectation that any
returned conversion amounts will tack back to the Effective Date.

4 

 

(h)

Shorting and Hedging. Holder may not engage in any “shorting” or “hedging”
transaction(s) in the Common Stock prior to conversion or at any time while
holding shares of the Company’s Common Stock.

(i)

Conversion Right Unconditional. If the Holder shall provide a Conversion Notice
as provided herein, the Company’s obligations to deliver Common Stock shall be
absolute and unconditional, irrespective of any claim of setoff, counterclaim,
recoupment, or alleged breach by the Holder of any obligation to the Company.

Section 2.00

Defaults and Remedies.

(a)

Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 Trading Days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms of Section 1.00, which default continues for 3
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 4th Trading Day following the Conversion Date; (iii)
failure by the Company for 4 days after notice has been received by the Company
to comply with any material provision of this Note; (iv) failure of the Company
to remain compliant with DTC, thus incurring a “chilled” status with DTC; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its periodic “filing” obligations under Securities Exchange Act of
1934, as amended (the “1934 Act”) and the rules and guidelines issued by OTC
Markets News Service, OTCMarkets.com and their affiliates; (vii) any failure of
the Company to provide the Holder with information related to its corporate
structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 Trading Day of request by
Holder; (viii) failure by the Company to maintain the Required Reserve in
accordance with the terms of Section 1.00(e); (ix) failure of Company’s Common
Stock to maintain a closing bid price in its Principal Market for more than 3
consecutive Trading Days; (x) any delisting from a Principal Market for any
reason; (xi) failure by Company to pay any of its Transfer Agent fees in excess
of $2,000 or to maintain a Transfer Agent of record; (xii) failure by Company to
notify Holder of a change in Transfer Agent within 24 hours of such change;
(xiii) any trading suspension imposed by the Securities and Exchange Commission
(“SEC”) under Sections 12(j) or 12(k) of the 1934 Act; or (xiv) failure by the
Company to meet all requirements necessary to satisfy the availability of Rule
144 to the Holder or its assigns, including but not limited to the timely
fulfillment of its filing requirements as a fully-reporting issuer registered
with the SEC, requirements for XBRL filings, and requirements for disclosure of
financial statements on its website within 3 business days of notice by Holder.

(b)

Remedies. If an event of default occurs, the outstanding Principal Amount of
this Note owing in respect thereof through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash at the
“Mandatory Default Amount”. The Mandatory Default Amount means 130% of the
outstanding Principal Amount of this Note. Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, this Note shall accrue additional interest, in addition to the Note’s
“guaranteed” interest, at a rate equal to the lesser of 10% per annum or the
maximum rate permitted under applicable law. Finally, commencing 5 days after
the occurrence of any Event of Default that results in the eventual acceleration
of this Note, an additional permanent 5% increase to the Conversion Price
discount will go into effect. In connection with such acceleration described
herein, the Holder need not provide, and the Issuer hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
holder of the note until such time, if any, as the Holder receives full payment
pursuant to this Section 2.00(b). No such rescission or annulment shall affect
any subsequent event of default or impair any right consequent thereon. Nothing
herein shall limit the Holder’s right to pursue any other remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Issuer’s failure to
timely deliver certificates representing shares of Common Stock upon conversion
of the Note as required pursuant to the terms hereof.

5 

 

Section 3.00

Representations and Warranties of Holder.

Holder hereby represents and warrants to the Company that:

(a)

Holder is an “accredited investor,” as such term is defined in Regulation D of
the Securities Act of 1933, as amended (the “1933 Act”), and will acquire this
Note, the Restricted Shares and the Underlying Shares (collectively, the
“Securities”) for its own account and not with a view to a sale or distribution
thereof as that term is used in Section 2(a)(11) of the 1933 Act, in a manner
which would require registration under the 1933 Act or any state securities
laws. Holder has such knowledge and experience in financial and business matters
that such Holder is capable of evaluating the merits and risks of the
Securities. Holder can bear the economic risk of the Securities, has knowledge
and experience in financial business matters and is capable of bearing and
managing the risk of investment in the Securities. Holder recognizes that the
Securities have not been registered under the 1933 Act, nor under the securities
laws of any state and, therefore, cannot be resold unless the resale of the
Securities is registered under the 1933 Act or unless an exemption from
registration is available. Holder has carefully considered and has, to the
extent Holder believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for its particular tax and financial situation and
its advisers, if such advisors were deemed necessary, and has determined that
the Securities are a suitable investment for it. Holder has not been offered the
Securities by any form of general solicitation or advertising, including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar media or television or
radio broadcast or any seminar or meeting where, to Holders’ knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising. Holder has had an opportunity to ask
questions of and receive satisfactory answers from the Company, or any person or
persons acting on behalf of the Company, concerning the terms and conditions of
the Securities and the Company, and all such questions have been answered to the
full satisfaction of Holder. The Company has not supplied Holder any information
regarding the Securities or an investment in the Securities other than as
contained in this Agreement, and Holder is relying on its own investigation and
evaluation of the Company and the Securities and not on any other information.

(b)

The Holder is a limited liability company duly organized, validly existing and
in good standing under the laws of the state of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

(c)

All corporate action has been taken on the part of the Holder, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Note. The Holder has taken all corporate action required to
make all of the obligations of the Holder reflected in the provisions of this
Note, valid and enforceable obligations.



6 

 

(d)

Each certificate or instrument representing Securities will be endorsed with the
following legend (or a substantially similar legend), unless or until registered
under the 1933 Act:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

Section 4.00

General.

(a)

Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys’ fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

(b)

Assignment, Etc. The Holder may assign or transfer this Note to any transferee
at its sole discretion, subject to applicable law. This Note shall be binding
upon the Company and its successors and shall inure to the benefit of the Holder
and its successors and permitted assigns.

(c)

Funding Window. The Company agrees that it will not enter into a convertible
debt financing transaction, including any “3(a)10” debt exchanges, with any
party other than the Holder for a period of 10 Trading Days following the
Effective Date. The Company agrees that this is a material term of this Note and
any breach of this will result in a default of the Note.

(d)

Governing Law; Jurisdiction.

(i)

Governing Law. This Note will be governed by and construed in accordance with
the laws of the state of California without regard to any conflicts of laws or
provisions thereof that would otherwise require the application of the law of
any other jurisdiction.

(ii)

Jurisdiction and Venue. Any dispute or claim arising to or in any way related to
this Note or the rights and obligations of each of the parties shall be brought
only in the state courts of California or in the federal courts located in San
Diego County, California.

7 

 

(iii)

No Jury Trial. The Company hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this Note.

(iv)

Delivery of Process by the Holder to the Company. In the event of an action or
proceeding by the Holder against the Company, and only by the Holder against the
Company, service of copies of summons and/or complaint and/or any other process
that may be served in any such action or proceeding may be made by the Holder
via U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Company at its last known attorney as set forth in its most recent SEC
filing.

(v)

Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

(e)

No Bad Actor. No officer or director of the Company would be disqualified under
Rule 506(d) of the Securities Act of 1933, as amended, on the basis of being a
“bad actor” as that term is established in the September 13, 2013 Small Entity
Compliance Guide published by the SEC.

(f)

Usury. If it shall be found that any interest or other amount deemed interest
due hereunder violates any applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law. The Company covenants (to the
extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal, fees, liquidated damages or interest on this
Note.

(g)

Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Company or any of its subsidiaries of any convertible debt
security (whether such debt begins with a convertible feature or such feature is
added at a later date) with any conversion price term more favorable to the
holder of such security or with a term in favor of the holder of such security
that was not similarly provided to the Holder in this Note, then the Company
shall notify the Holder of such additional or more favorable conversion price
term and such conversion price term, at the Holder's option, shall become a part
of this Note and its supporting documentation. The types of conversion price
terms contained in the other security that may be more favorable to the holder
of such security include, but are not limited to, terms addressing conversion
discounts and conversion look back periods.

[Signature Page to Follow.]





8 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

  JAMMIN JAVA CORP.               By: /s/ Anh Tran           Name: Anh Tran    
      Title: President           Email: Anh@marleycoffee.com           Address:
 

 

This Convertible Promissory Note of March 15, 2016 is accepted this 15 day of
March, 2016 by

 

 

Duck Duck Spruce, LLC

 

 







By: /s/ Michael Sobeck     Name: Michael Sobeck     Title: Manager  

 

9 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert all or part of that certain
$220,000 Convertible Promissory Note identified as the Note)

 

DATE:

____________________________

 

FROM:

Duck Duck Spruce, LLC

Re: $220,000 Convertible Promissory Note (this “Note”) originally issued by
Jammin Java Corp., a Nevada corporation, to Duck Duck Spruce, LLC on March 15,
2016.

 

The undersigned on behalf of Duck Duck Spruce, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Sum (as defined
in the Note) indicated below of this Note into shares of Common Stock, $0.001
par value per share, of Jammin Java Corp. (the “Company”), according to the
conditions hereof, as of the date written below. If shares are to be issued in
the name of a person other than undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.

Conversion information:     Date to Effect Conversion           Aggregate
Principal Sum of Note Being Converted           Aggregate Interest on Amount
Being Converted           Remaining Principal Balance           Number of Shares
of Common Stock to be Issued           Applicable Conversion Price          
Signature           Name           Address

 

10 

 

EXHIBIT B



WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF

 JAMMIN JAVA CORP.

 

The undersigned, being directors of Jammin Java Corp., a Nevada corporation (the
“Company”), acting pursuant to the Bylaws of the Corporation, do hereby consent
to, approve and adopt the following preamble and resolutions:



Convertible Note with Duck Duck Spruce, LLC



The board of directors of the Company has reviewed and authorized the following
documents relating to the issuance of a Convertible Promissory Note in the
amount of $220,000 with Duck Duck Spruce, LLC.



The documents agreed to and dated March 15, 2016 are as follows:



5% Convertible Promissory Note of Jammin Java Corp.

Irrevocable Transfer Agent Instructions

Notarized Certificate of Corporate Secretary

Disbursement Instructions



IN WITNESS WHEREOF, the undersigned member(s) of the board of the Company
executed this unanimous written consent as of March 15, 2016.

 



_________________________________



By:



Its:

 

11 

 

EXHIBIT C

 

NOTARIZED CERTIFICATE OF CORPORATE SECRETARY OF

 

JAMMIN JAVA CORP.

 

(Two Pages)

 

 

The undersigned, _______________________ is the duly elected Corporate Secretary
of Jammin Java Corp., a Nevada corporation (the “Company”).

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records, including,
but not limited to, the Company’s records relating to the following:

 

(A)

The issuance of that certain convertible promissory note dated March 15, 2016
(the “Note Issuance Date”) issued to Duck Duck Spruce, LLC (the “Holder”) in the
stated original principal amount of $220,000 (the “Note”);

(B)

The Company’s Board of Directors duly approved the issuance of the Note to the
Holder;

(C)

The Company has not received and does not contemplate receiving any new
consideration from any persons in connection with any later conversion of the
Note and the issuance of the Company’s Common Stock upon any said conversion;

(D)

To my best knowledge and after completing the aforementioned review of the
Company’s stockholder and corporate records, I am able to certify that the
Holder (and the persons affiliated with the Holder) are not officers, directors,
or directly or indirectly, ten percent (10.00%) or more stockholders of the
Company and none of said persons has had any such status in the one hundred
(100) days immediately preceding the date of this Certificate;

(E)

The Company’s Board of Directors have approved duly adopted resolutions
approving the Irrevocable Instructions to the Company’s Stock Transfer Agent
dated March 15, 2016;

(F)

Mark the appropriate selection:

___ The Company represents that it is not a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended, and
has never been a shell company, as so defined; or

___ The Company represents that (i) it was a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended,
(ii) since ______, 201__, it has no longer been a shell company, as so defined,
and (iii) on _______, 201__, it provided Form 10-type information in a filing
with the Securities and Exchange Commission.

 

12 

 

(G)

I understand the constraints imposed under Rule 144 on those persons who are or
may be deemed to be “affiliates,” as that term is defined in Rule 144(a)(1) of
the Securities Act of 1933, as amended.

(H)

I understand that all of the representations set forth in this Certificate will
be relied upon by counsel to Duck Duck Spruce, LLC in connection with the
preparation of a legal opinion.

 

 

I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.

 

 

Signed:     Date:             Name:     Title:  

 

 

 

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS ________ DAY OF ____________________
2016.

 

 

Commission Expires:______________

____________________________________

Notary Public

 

 

13 

 

EXHIBIT D

 

TO: Duck Duck Spruce, LLC FROM: Jammin Java Corp. DATE: March 15, 2016 RE:
Disbursement of Funds

 

Pursuant to that certain Note Purchase Agreement between the parties listed
above and dated March 15, 2016, a disbursement of funds will take place in the
amount and manner described below:

 

Please disburse to:   Amount to disburse: $200,000 Form of distribution Wire
Name Jammin Java Corp. Company Address

 

 

 

Wire Instructions:

Bank:

ABA Routing Number:

Account Number:

SWIFT Code:

Account Name:

Phone:

 

TOTAL: $200,000

 

For: Jammin Java Corp.

 

 

By:     Dated: March 15, 2016

 

Name:

Its:

 



14 

